             Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 1 of 15

                                                   r

                                             UDG
                                                         !


                                                        f1LW
                                                             ;ri
                                                                   1ht
                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION
                                                                              212UDEC   2z8   Fi   1:2

BRANDON CALLIER,

                                Plaintiff;

                V.


MULTIPLAN, INC., a New York Corporation,
NATIONAL CONGRESS OF EMPLOYERS,
INC, a Delaware Corporation, HEALTH PLAN
INTERMEDIARIES HOLDINGS, LLC a
Delaware Limited Liability Company, and
AMERICAN FINANCIAL SECURITY LIFE
INSURANCE COMPANY, a Missouri Insurance
Company

                                Defendants.



                                PLAINTIFF'S ORIGINAL COMPLAINT

                                                    PARTIES

1.   The Plaintiff is BRANDON CALLIER, a natural person, resident of the Western District of Texas,

     and was present in Texas for all calls, in this case in El Paso County, Texas.

2. Defendant MULTIPLAN, INC ("Multiplan") is a corporation organized and existing under the laws

     of New York and can be served via registered agent Corporation Service Company, 1201 Hays

     Street, Tallahassee, Florida 32301.

3. Defendant NATIONAL CONGRESS OF EMPLOYERS, INC ("National") is a corporation

     organized and existing under the laws of Delaware and can be served via registered agent CT

     Corporation System, 1200 South Pine Island Road, Plantation, Florida 33324.

4. Defendant HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC ("Health") is a Limited
               Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 2 of 15




    Liability Company organized and existing under the laws of Delaware and can be served via

    registered agent Corporation Service Company, 1201 Hays Street, Tallahassee, Florida 32301.

 5. Defendant AMERICAN FINANCIAL SECURITY LIFE INSURANCE COMPANY ("American")

    is an insurance company organized and existing under the laws of Missouri and can be served via

    registered agent Chief Financial Officer, 200 East Gaines Street, Tallahassee, Florida 32399.

                                         JURISDICTION AND VENUE
 6. Jurisdiction. This Court has federal-question subject matter jurisdiction over Plaintiffs TCPA

    claims pursuant to 28 U.S.C.   §   1331 because the TCPA is    a federal statute. Minis   v.   Arrow Fin.

    Servs.,   LLC, 565 U.S. 368, 372   (2012). This   Court has supplemental subject matter jurisdiction over

    Plaintiff's claim arising under Texas Business and Commerce Code 305.053 because that claim

    arises from the same nucleus of operative fact, i.e., Defendants' telemarketing robocalls to Plaintiff;

    adds little complexity to the case; and doesn't seek money damages, so it is unlikely to predominate

    over the TCPA claims.

7. Personal Jurisdiction. This Court has general personal jurisdiction over the defendant because they

    have repeatedly placed calls to Texas residents, and derive revenue from Texas residents, and they

    sell goods and services to Texas residents, including the Plaintiff.

8. Venue. Venue is proper in this District pursuant to 28 U.S.C.
                                                                      §   1391(bXl)-(2) because a substantial
   part of the events giving rise to the claimsthe calls and sale of goods and services directed at

   Texas residents, including the Plaintiffoccurred in this District and because the Plaintiff resides in

   this District. Residing in the Western District of Texas when be received a substantial if not every

   single call from the Defendants that are the subject matter ofthis lawsuit.

9. This Court has venue over the defendants because the calls at issue were sent by or on behalf of the

   above-named defendants to the Plaintiff, a Texas resident.
             Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 3 of 15



                           THE TELEPHONE CONSUMER PROTECTION ACT

                                            OF 1991,47 U.S.C. § 227
 10. In 1991, Congress enacted the TCPA to restrict the use of sophisticated
                                                                             telemarketing equipment that
     could target millions of consumers en masse. Congress found that these calls were not only a

    nuisance and an invasion of privacy to consumers specifically but were also a threat to
                                                                                                 interstate
     commerce generally.   See S.   Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N.

     1968, 1969-71.

 11. The TCPA makes it unlawful "to make any call (other than a call made for
                                                                              emergency purposes or
    made with the prior express consent of the called party) using an automatic telephone dialing
                                                                                                  system
    or an artificial or prerecorded voice ... to any telephone number assigned to a ... cellular
                                                                                                 telephone
    service." 47 U.S.C. § 227(bXl)(AXiii).

 12. The TCPA makes it unlawful "to initiate any telephone   call   to any residential telephone line using an

    artificial or prerecorded voice to deliver a message without the prior express consent of the
                                                                                                  called
    party, unless the call is initiated for emergency purposes, is made solely pursuant to the
                                                                                                 collection of
    a debt owed to or guaranteed by the United States, or is exempted by rule or order" of the
                                                                                               Federal
    Communication Commission ("FCC"). 47 U.S.C. § 227(bXl)(B).

13. The TCPA provides a private cause of action to persons who receive
                                                                       calls in violation of § 227(b).
   47 U.S.C. § 227(bX3).

14. Separately, the TCPA bans making telemarketing calls without a
                                                                   do-not-call policy available upon
   demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(dXl).'

15. The TCPA provides a private cause of action to persons who
                                                               receive calls in violation of § 227(c) or



'See Code of Federal Regulations, Title 47, Parts 40 to 60,             at   425 (2017) (codifying a
June 26,2003 FCC order).
                Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 4 of 15



        a regulation promulgated thereunder. 47 U.S.C. § 227(cX5).

  16. According to findings of the FCC, the agency vested by Congress with
                                                                           authority to issue regulations
        implementing the TCPA, automated or prerecorded telephone calls are a greater nuisance and

       invasion of privacy than live solicitation calls and can be costly and inconvenient.

 17. The FCC also recognizes that "wireless customers are charged for
                                                                      incoming calls whether they pay
       in advance or afier the minutes are used." In re Rules and Regulations
                                                                              Implementing the Tel.
       Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14115 165 (2003).
                                                           ¶
 18. The FCC requires "prior express written consent" for all autodialed or
                                                                            prerecorded telemarketing
       robocalls to wireless numbers and residential lines. In particular:[A1 consumer's written consent
                                                                                                         to
       receive telemarketing robocalls must be signed and be sufficient to show that the
                                                                                         consumer: (1)
       received clear and conspicuous disclosure of the consequences ofproviding the
                                                                                     requested consent,
       i.e., that the consumer will receive future calls that deliver prerecorded messages by or on
                                                                                                    behalf of a
       specific seller; and (2) having received this information, agrees unambiguously to receive
                                                                                                  such calls
       at a telephone number the consumer designates. In addition, the written agreement must
                                                                                                  be obtained
      without requiring, directly or indirectly, that the agreement be executed as a condition of
                                                                                                    purchasing
      any good or service.

19.   In the Matter ofRules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
                                                                                            27 FCC
      Rcd. 1830, 1844 ¶ 33(2012) (footnote and internal quotation marks omitted). FCC
                                                                                      regulations
      "generally establish that the party on whose behalf a solicitation is made bears ultimate

      responsibility for any violations." In the Matter of Rules and Regulations Implementing the
                                                                                                  Tel.

      Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12397 13 (1995).
                                                          ¶
20. The FCC confirmed this principle in 2013, when it explained that "a
                                                                             seller ... may be held
      vicariously liable under federal common law principles of agency for violations of
                                                                                         either section
             Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 5 of 15



     227(b) or section 227(c) that are committed by third-party telemarketers." In the Matter ofthe Joint

     Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574,6574 ¶ 1 (2013).

 21. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569 F.3d 946,951    -
     52 (9th Cir. 2009).

 22. A corporate officer involved in the telemarketing at issue may be personally liable under the TCPA.

    E.g., Jackson Five Star Catering, Inc.   v.   Beason, Case No. 10-10010,2013 U.S. Dist. LEXIS

     159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[Mjany courts have held that corporate actors can be

    individually liable for violating the TCPA where they had direct, personal participation in or

    personally authorized the conduct found to have violated the statute." (internal quotation marks

    omitted)); Maryland v. Universal Elections, 787 F. Supp. 2d 408,415     16 (D. Md. 2011) ("If an
    individual acting on behalf of a corporation could avoid individual liability, the TCPA would lose

    much of its force.").

                             The Texas Business and Commerce Code 305.053

23. The Texas Business and Commerce code has an analogous portion that is related to the TCPA and

    was violated in this case.

24. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or subchapter A

    and seek $500 in statutory damages or $1500 for willful or knowing damages.



                                       FACTUAL ALLEGATIONS

25. On December 14, 2020, Plaintiff Callier received a call on his cell phone (915-383-4604) from phone

   number (915) 860-9806 a spoofed caller ID number displaying Jackson Richard on the caller ID.

26. Plaintiff answered and there was pre-recorded or artificial voice advertising insurance coverage.

27. Plaintiff pressed "one" and was connected to a human being.
              Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 6 of 15



  28. Plaintiff was then solicited and purchased a health insurance plan from Defendants.

  29. Plaintiff did not need, or want, a health insurance policy but purchased and received a
                                                                                              policy from
     Defendants in order to determine who was making the illegal robocalls.

 30. On December 14,2020 Plaintiff received an email Defendants containing the
                                                                               application, benefits,
     and providers.

 31. Plaintiff downloaded the application and discovered it was the Defendants behind
                                                                                         the robocall with
     the pre-recorded or artificial voice.

 32. On December 15, 2020 at 11:29 AM Plaintiff received a missed phone call from
                                                                                  spoofed phone
    number 915-860-9536.

 33. On December 15, 2020 again at 11:29 AM Plaintiff received a second spoofed
                                                                                phone call from 915-
    860-9536.

 34. Plaintiff answered the phone and again heard a pre-recorded message
                                                                         soliciting health insurance.
    Plaintiff informed the agent he had just purchased a health insurance policy the previous day.

 35. The agent put Plaintiff on hold while he verified the application. The agent
                                                                                  confirmed the coverage
    and ended the phone   call   after seven- and one-half minutes.

36. On December 16,2020 Plaintiff received a fourth call from Defendants from
                                                                                  spoofed phone number
    915-860-1901 advertising insurance with a prerecorded or artificial voice message.

37. On December 11,2020 Plaintiff received two phone calls from spoofed
                                                                        phone numbers 9 15-860-
    2043 and 915-860-5289 advertising insurance with a prerecorded or artificial voice message.

38. Defendants called Plaintiff a minimum of seven times.

39. Defendants employs outrageous, aggressive, and illegal sales
                                                                 techniques that violate multiple   federal
   laws and state consumer statutes.

40. Defendants and their agents and co-conspirators amassed lists of thousands of
                                                                                  potential   customers
              Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 7 of 15



     from public records, and data aggregators and then sent phone calls using
                                                                               artificial or prerecorded
     voice messages en masse to market their products.

 41. Defendants participated in, facilitated, directed, authorized, knew of
                                                                            or willfully ignored the
     unlawful robocalling, while knowing facts that required a reasonable person to
                                                                                        investigate further,
     and approved, and ratified the conduct oftheir employees, agents, and co-conspirators
                                                                                               to engage in
     the false and misleading sales practices and unlawful robocalling.

 42. Defendants have knowledge of and have adopted and maintained TCPA
                                                                       violations as a sales strategy.
     This is amply supported by the complaints Defendants receive that are available
                                                                                        from the Better
     Business Bureau ("BBB"). The full scale ofthe complaints Defendant received is not
                                                                                              currently
     available to Plaintiffs but will be revealed through discovery to amplify what is shown
                                                                                               below.
 43. Defendants refuse to take any action to stop or curtail the unlawful
                                                                          sales practices and robocalling
    because these practices benefit Defendant.

44. Plaintiff never consented to receive the calls alleged herein. Plaintiff
                                                                             had no relationship with
    Defendants prior to the call(s) alleged herein.

45. Each and every call was initiated using a spoofed caller ID, and each
                                                                          and every telemarketer the
    Plaintiff spoke with failed to properly identify themselves and the parties they were
                                                                                          calling on behalf
    of.

46. Each and every   call   was placed without the maintenance of an internal do-not-call policy. Each and

    every call failed to identify the telemarketers and parties they were calling on
                                                                                     behalf of. Each and
    every call was placed without training their agents/employees on the use of an
                                                                                   internal do-not-call
   policy.


47. Mr. Callier has limited data storage capacity on his cellular telephone.
                                                                             Incoming   telemarketing calls
   consumed part of this capacity.
             Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 8 of 15



 48. No emergency necessitated the calls

 49. Each call was sent by an ATDS.

 50. None of the defendants ever sent Mr. Callier any do-not-call policy.

 51. On information and belief, the Defendants did not have a written do-not-call
                                                                                  policy        while it was
     sending Mr. Callier the unsolicited calls

 52. On information and belief, the Defendants did not train its agents who engaged
                                                                                    in        telemarketing on
     the existence and use of any do-not-call list.

 53. Defendant Health is the trademark owner of MyBenefitsKeeper.

                             VICARIOUS LIABILITY OF THE SELLERS

 54. These parties are vicariously liable under the theories of actual authority, apparent
                                                                                           authority, and
    ratification, and as well as liable because any other result would impair the underlying purpose of the

    TCPA.

55. The Defendants are the liable party as the direct beneficiary ofthe illegal
                                                                                telemarketing      calls as they
    stood to gain the Plaintiff as a client and quoted the Plaintiff their services in dental discounts.

56. The email shows that the beneficial parties who were gaining customers were the
                                                                                    Defendants.
57. Defendants authorized a third-party telemarketer to generate prospective
                                                                                 customers. Defendants
    hired a third-party to promote its products and services. Defendants' integration of robocalling
                                                                                                     into
    its sales process was so seamless that it appeared to an outside party like Plaintiff
                                                                                            that the third-party
   telemarketer was the telemarketing department of Defendants.

                 TUE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE

                      DETERRENT EFFECT AND PURPOSE OF THE TCPA
58. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant
                                                                               sellers should be held
   liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA
                                                                                          and found
             Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 9 of 15



     that not holding the sellers liable through vicarious liability would undermine the purpose
                                                                                                   of the
     TCPA.



                       INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                      AS A RESULT OF THE CALLS

 59. Defendants' calls harmed the Plaintiff by causing the very harm that Congress
                                                                                      sought to preventa
     "nuisance and invasion of privacy."

 60. Defendants' calls harmed the Plaintiff by trespassing upon and interfering
                                                                                with Plaintiff's rights and
    interests in Plaintiff's cellular telephone.

 61. Defendants' calls harmed the Plaintiff by trespassing upon and interfering with
                                                                                     Plaintiff's rights and
    interests in Plaintiff's cellular telephone line.

62. Defendants' calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

63. The Plaintiff has been harmed, injured, and damages by the calls including,
                                                                                but not limited to:
    Reduced Device Storage space

    Reduced data plan usage

    Invasion of privacy

    More frequent charging of my cell phone resulting in reduced enjoyment and usage of
                                                                                        my cell phone
    Reduced battery usage

                            The Plaintiff's cell phone is a residential number
64. The calls were to the Plaintiff's cellular phone 915-383-4604 which is
                                                                           the Plaintiff's personal cell
   phone that he uses for personal, family, and household use. The Plaintiff
                                                                             maintains no landline
   phones at his residence and has not done so for at least          and primarily relies on cellular
                                                              15y
   phones to communicate with friends and family. The Plaintiff also uses his cell phone
                                                                                         for navigation

                                                        9
                Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 10 of 15



     purposes, sending and receiving emails, timing food when cooking, and sending and
                                                                                       receiving text
     messages. The Plaintiff further has his cell phone registered in his persona! name, pays the cell

     phone from his personal accounts, and the phone is not primarily used for any
                                                                                   business      purpose.
                        Violations of the Texas Business and Commerce Code 305.053

 65. The actions of the defendants violated the Texas Business and Commerce
                                                                            Code         305.053 by placing
     automated calls to a cell phone which violate 47 Usc 227(b). The calls by the defendants
                                                                                              violated
     Texas law by placing calls with a pre-recorded message to a cell phone which
                                                                                  violate 47 USC
    227(c)(5) and 47 Usc 227(d) and 47 USC 227(dX3) and 47 USC 227(e).

 66. The calls by the defendants violated Texas law by spoofing the caller
                                                                           ID's per 47 USC 227(e) which
    in turn violates the Texas statute


                                          FIRST CLAIM FOR RELIEF

                (Non-Emergency Robocafts to Cellular Telephones, 47 U.S.C.
                                                                                  § 227(bX1XA))

                                           (Against All Defendants)

           1.      Mr. Callier realleges and incorporates by reference each and every allegation set
                                                                                                     forth in
the preceding paragraphs.

       2.          The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the 1CM, 47 U.S.C. § 227(bXlXA), by making
                                                                                      non-emergency
telemarketing robocalls to Mr. Callier's cellular telephone number without his prior
                                                                                     express written
consent.

       3.         Mr. Callier is entitled to an award of at least $500 in damages for each such
                                                                                                violation. 47
U.S.C. § 227(b)(3)(B).




                                                       10
                  Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 11 of 15




            4.           Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

     willful violation. 47 U.S.C. § 227(bX3).

            5.           Mr. Callier also seeks a permanent injunction prohibiting Defendants and their
                                                                                                        affiliates
    and agents from making non-emergency telemarketing robocalls to cellular
                                                                             telephone numbers            without
    the prior express written consent of the called party.


                                              SECOND CLAIM FOR RELIEF

                    (Teleinarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                                (Against All Defendants)

           6.        Mr. Callier realleges and incorporates by reference each and every allegation set
                                                                                                       forth in
    the preceding paragraphs.

           7.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

    constitute multiple violations of FCC regulations by making telemarketing solicitations despite
                                                                                                         lacking:
                    a.        a written policy, available upon demand, for maintaining a do-not-call list, in

violation of 47 C.F.R.         § 64.1200(d)(1);2

                   b.         training for the individuals involved in the telemarketing on the existence of and

use of a do-not-call list, in violation of 47 C.F.R.
                                                          § 64.1200(dX2);3 and,

                   c.         in the solicitations, the name of the individual caller and the name of the person or

entity on whose behalf the call is being made, in violation of 47 C.F.R.
                                                                                § 64.1200(dX4).4

          8.        Mr. Callier is entitled to an award of at least $500 in damages for each such
                                                                                                  violation. 47
U.S.C. § 227(cX5)(B).


2
            425 (codifying a June 26, 2003 FCC order).
         id. at

3See Id at 425 (codifying a June 26, 2003 FCC order).
4See id. at 425-26 (codifying a June 26, 2003 FCC order).
                                                           11
                 Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 12 of 15




           9.       Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

 willful violation. 47 U.S.C. § 227(cX5).

           10.      Mr. Callier also seeks a permanent injunction prohibiting Defendants and their affiliates

 and agents from making telemarketing solicitations until and unless they (1) implement a do-not-call list

 and training thereon and (2) include the name ofthe individual caller and AFS's name in the

 solicitations.


                                          THIRD CLAIM FOR RELIEF


                        (Violations of The Texas Business and Commerce Code 305.053)

           11.      Mr. Callier realleges and incorporates by reference each and eveiy allegation set forth in

the preceding paragraphs.

           12.     The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the Texas Business and Commerce Code 305.053, by making non-

emergency telemarketing robocalls to Mr. Callier's cellular telephone number without his prior express

written consent in violation of 47 USC 227 et seq. The Defendants violated 47 USC 227(d) and 47 USC

227(d)(3) and 47 USC 227(e) by using an ATDS that does not comply with the technical and procedural

standards under this    subsection.

          13.      Mr. Callier is entitled to an award of at least $500 in damages for each such violation.

Texas Business and Commerce Code 305.053(b)

          14.      Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful   violation. Texas Business and Commerce Code 305.053(c).




                                                       12
               Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 13 of 15




                                          IV. PRAYER FOR RELIEF

          WHEREFORE, Plaintiff BRANDON CALLIER prays for judgment against the defendants

 jointly and severally as follows:

          A.      Leave to amend this Complaint to name additional DOESs as they are identified and to

 conform to the evidence presented at trial;

         B.      A declaration that actions complained of herein by Defendants violate the TCPA and

 Texas state law;

         C.      An injunction enjoining Defendants and their affiliates and agents from engaging in the

unlawful conduct set forth herein;

         D.      An award of $3000 per call in statutory damages arising from the TCPA intentional

violations jointly and severally against the corporation and individual for at least seven calls.

         E.      An award of $1,500 in statutory damages arising from violations of the Texas Business

and Commerce code 305.053

         F.      An award to Mr. Callier of damages, as allowed by law under the TCPA;

         G.      An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law and

equity

         H.      Such further relief as the Court deems necessary, just, and proper.


Dated: December 28, 2020                              Respectfully Submitted




                                                      Brandon Callier
                                                      Plaintiff, Pro Se
                                                      6336 Franklin Trail
                                                      El Paso, TX 79912
                                                      Callier74gmail .com
                                                     13
Case 3:20-cv-00318-PRM Document 1 Filed 12/28/20 Page 14 of 15




                                    Court Name:
                                                TEXAS
                                   Division: 3        WESTERN
                                   Receipt Number:
                                   Cashier ID:     300037162
                                               lgarcia
                                  Transaction Date:
                                  Payer Name:       12/28/2020
                                              BRANDON
                                                      CALLIER
                                  CIVIL FILING
                                                FEE-
                                   For:              NON-PRISONER
                                        BRANDON
                                                 CALLIER
                                   Amount:
                                                   $402.00
                                 PAPER CHECK
                                  Check/Money Order
                                  Amt               Num:
                                      Tendered:          1307488333
                                                 $402.00
                                 Total Due:
                                Total            $402.00
                                       Tendered:
                                Change Amt:      $402.00
                                                 $0.00
                               CIVIL FILING
                                            FEE
                               BRAND0N CALLIER 3:20-CV-318-PRM
                                               V.
                               ETAL               MULTIPLAN, INC
   Centralized CMIECF
            Case      LIVES- U.S. District
                 3:20-cv-00318-PRM      Document    1 Filed 12/28/20 Page 15 of 15
                                           Court:txwd                                Page   1   of 1

   Initial Civil Case Assignment (Random)

   Case 3:20-cv-00318 has been randomly assigned to:
   presiding Judge Philip R. Martinez from deck El Paso
   referral Judge Leon Schydlower from deck El Paso Civil - District Judges
                                                     Magistrate Civil

  Assign another case (Random)?




https://ecf.txwd.circ5.dcn/cgi-binlDispatch.pl?54794664828698
